Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant elected Claims 1-10 and 16-20 for examination without traverse.  Applicant stated that Claims 11-15 are to be cancelled in the Response filed 12/20/2021.  The claim indicators were not updated in the response filed 12/20/2021, but the cancellation of Claims 11-15 is reflected in the Examiner’s Amendments below.   

Response to Amendment
	Applicant’s “Remarks” filed 12/20/2021 have been considered.  Claims 1-10 and 16-20 are pending for examination and are allowed with Examiner’s Amendments as indicated in the action below.  
	
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email from Sarah Foley on 3/21/2022.  
The Examiner’s amendments are as follows: 

1.	(Currently Amended) A system for item storage cart cold-chain compliance, the system comprising:
a smart storage cart comprising a plurality of bins, a memory and at least one processor communicatively coupled to the memory;

a restock manager component, implemented on the at least one processor, that activates a bin restock indicator associated with at least one bin in the plurality of bins, the at least one bin comprising a plurality of instances of a selected item for restocking;
a location monitor component, implemented on the at least one processor, that detects the smart storage cart exiting a first geofence area within a temperature-controlled storage area and entering a second geofence area associated with at least one display area within the item selection area assigned to the selected item;
an update component, implemented on the at least one processor, that updates the PI on the data storage device to reflect removal of the plurality of instances of the selected item from the at least one bin and placement of the plurality of instances of the selected item onto the at least one display area on condition the smart storage cart is removed from the second geofence area for a minimum threshold restocking time and returned to the first geofence area within a maximum per-cart dwell time;
a cold-chain compliance component, implemented on the at least one processor, outputs a first alert recommending return of the smart storage cart to the temperature-controlled storage area on condition a first per-cart dwell-time after exiting the first geofence area exceeds a dwell-time threshold; and
the cold-chain compliance component outputs a second alert identifying the plurality of instances of the selected item for disposal on condition a second per-cart dwell-time after exiting the first geofence area exceeds a maximum dwell-time threshold prior to return of the smart [[item]] storage cart to the temperature-controlled storage area.

2.	(Currently Amended) The system of claim 1, further comprising:
the cold-chain compliance component, implemented on the at least one processor, that triggers return of the smart storage cart to the temperature-controlled storage area via a self-navigation system on the smart storage cart on condition the first per-cart dwell time-period expires while the smart [[item]] storage cart is located outside the temperature-controlled storage area.

3.	(Original) The system of claim 1, further comprising:
the cold-chain compliance component, implemented on the at least one processor, that triggers return of the smart storage cart to the temperature-controlled storage area via a self-navigation system on the smart storage cart on condition a first per-cart wait time expires prior to removal of the smart storage cart from the second geofence area.

4.	(Original) The system of claim 1 further comprising:
	a user device associated with a user; and
	a notification component, implemented on the at least one processor, that outputs a return cart notification to the user device instructing the user to return the smart storage cart to the temperature-controlled storage area on condition a first per-cart threshold wait time expires prior to removal of the smart storage cart from the second geofence area.
	
5.	(Currently Amended) The system of claim 1, further comprising:
a user device associated with a user; and
	a notification component, implemented on the at least one processor, that outputs a disposal notification instructing the user to dispose of the plurality of instances of the selected item associated with the at least one bin on condition a second per-cart dwell-time threshold after exiting the first geofence area expires prior to return of the smart [[item]] storage cart to the temperature-controlled storage area.

6.	(Original) The system of claim 1, further comprising:
a set of sensor devices associated with the smart storage cart, the set of sensor devices comprising at least one of a temperature sensor;
an analysis component, implemented on the at least one processor, that analyzes sensor data generated by the set of sensor devices to monitor an internal temperature associated with the smart storage cart; and
a notification component, implemented on the at least one processor, that outputs a notification to a user device associated with a user indicating a maintenance issue associated with the smart storage cart on condition the internal temperature is outside an acceptable threshold temperature range. 

7.	(Currently Amended) The system of claim 1, further comprising:
a set of sensor devices associated with the smart storage cart, the set of sensor devices comprising at least one of image capture device;
an analysis component, implemented on the at least one processor, that analyzes sensor data generated by the set of sensor devices using item recognition analytics to verify the plurality of instances of the selected item have been removed from the at least one bin upon return of the smart storage cart to the first geofence area; and
the PI associated with the selected item on condition the removal of the plurality of instances of the selected item is verified.

8.	(Currently Amended) The system of claim 1, further comprising:
the restock manager component, implemented on the at least one processor, that de-activates the bin restock indicator associated with at least one bin in the plurality of bins on condition a time-period between removal of the smart storage cart [[form]]from the second geofence area and return of the smart storage cart to the second geofence area exceeds the minimum threshold restock time.

9.	(Original) The system of claim 1, wherein the bin indicator further comprises:
	the restock manager component, implemented on the at least one processor, partially activating the bin restock indicator to indicate a portion of the plurality of items in the at least one bin for removal from the at least one bin and placement on the item display area assigned to the selected item, wherein a portion of the plurality of items in the at least one bin remain in the at least one bin.

10.	(Original) The system of claim 1, further comprising:
a priority component, implemented on the at least one processor, that analyzes an arrival time of each smart storage cart in a plurality of smart storage carts received at the item selection area and assigns a first-in first-out (FIFO) priority to each smart storage cart; and
the restock manager component, implemented on the at least one processor associated, that activates a bin restock indicator associated with at least one bin on a highest priority cart in the plurality of carts containing instances of an item selected for restocking, wherein a bin indicator on a first smart storage cart received prior to a second smart storage cart is activated to select the first storage cart for restocking an item display area prior to a second storage cart based on the FIFO priority.

11.-15.	(Canceled) 

16.	(Original) A computer-implemented method for cold-chain compliant item storage on carts, the computer-implemented method comprising:
	executing, by a computer, instructions for:
	activating, by a restock manager component, a bin restock indicator associated with at least one bin in a plurality of bins on a smart storage cart, the at least one bin comprising a plurality of instances of a selected item for restocking;
the smart storage cart exiting a temperature-controlled area within an item selection area;
monitoring, by a cold-chain compliance component on the [[item]]smart storage cart, an actual dwell-time occurring between an exit time when the [[item]]smart storage cart exits the temperature-controlled area and a return time when the [[item]]smart storage cart returns to the temperature-controlled area;
outputting, via an output device associated with the smart storage cart, a first alert recommending return of the [[item]]smart storage cart to the temperature-controlled area on condition of expiration of a first per-cart threshold dwell-time prior to return of the [[item]]smart storage cart to the temperature-controlled area;
outputting, via the output device, a second alert designating a set of items on the [[item]]smart storage cart for disposal on condition of expiration of a second per-cart dwell time prior to return of the [[item]]smart storage cart to the temperature-controlled storage area; and
updating, by an update component associated with a data storage device, [[the PI]] a perpetual inventory (PI) on the data storage device to reflect removal of a plurality of instances of a selected item from the at least one bin on the smart storage cart and placement of the plurality of instances of the selected item onto at least one display area assigned to the selected item on condition the smart storage cart is removed from the temperature-controlled area for a minimum threshold restocking time and returned to the temperature-controlled area within a maximum per-cart dwell time.

17.	(Currently Amended) The computer-implemented method of claim 16, the instructions further comprising:
activating, by a partial restock manager component, a partial bin restock indicator associated with the at least one bin in the plurality of bins, the at least one bin comprising [[a]]the plurality of instances of [[a]]the selected item for restocking, wherein the partial bin restock indicator identifies a percentage of the plurality of instances of the selected item to be removed from the selected bin and placed on [[an]]the item display assigned to the selected item.
	
18.	(Currently Amended) The computer-implemented method of claim 16, the instructions further comprising:


19.	(Currently Amended) The computer-implemented method of claim 16, the instructions further comprising:
outputting a return cart notification to a user device associated with at least one user instructing the at least one user to return [[of]] the smart storage cart to the temperature-controlled storage area on condition a per-cart wait time expires prior to removal of the smart storage cart from a geofence area located within a predetermined distance from an item display area assigned to at least one item on the smart storage cart;
	outputting a disposal notification to the user device instructing the at least one user to dispose of the plurality of instances of the selected item associated with at least one bin on condition a second per-cart dwell time-period expires prior to return of the smart [[item]] storage cart to the temperature-controlled storage area; and
outputting a cart maintenance notification to the user device indicating a maintenance issue associated with the smart storage cart on condition temperature data received from at least one temperature sensor on the smart storage cart indicates an internal cart temperature outside an acceptable threshold temperature range. 
		
20.	(Currently Amended) The computer-implemented method of claim 16, further comprising:
a set of sensor devices associated with the smart storage cart, the set of sensor devices comprising at least one of image capture device;
the instructions further comprising:
analyzing, by a remote computing device, sensor data obtained from a plurality of sensor devices associated with the smart storage cart using item recognition analytics to verify [[a]]the plurality of instances of [[a]]the selected item have been removed from the at least one bin upon return of the smart storage cart to the temperature-controlled area; and
updating, by the update component, a value in the PI associated with the selected item on condition the removal of the plurality of instances of the selected item is verified.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Examiner performed a prior art search in existing databases (see attached search summary) with respect to, among other areas, cold-
However, none of the cited art references, separately or in combination, explicitly disclose or render obvious each and every one of the limitations in independent claims 1 and 16 with Examiner’s Amendments.  The closest cited NPL document, “Monitoring Cold Chain Logistics by Means of RFID,” is relevant to the art of Cold Chain compliance, but fails to disclose or render obvious each and every one of Applicant’s limitations.  Accordingly, Claims 1 and 16 with Examiner’s Amendments are allowable over the prior art.  Claims 2-10 and 17-20 depend on Claims 1 and 16, respectfully, and are also in condition for allowance with Examiner’s Amendments.  
Examiner raised concerns with 112(b) matters and objections in the email correspondence.  These concerns are addressed in the Examiner’s Amendments above.  Examiner also addressed concerns with conditional language in the method claims to ensure that every limitation receives patentable weight (please see attached correspondence).  Examiner further addressed 101 concerns in the method claims as originally filed in the Examiner’s Amendments above (please see attached correspondence).  
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE E BRUNER whose telephone number is (571)272-0644.  The examiner can normally be reached on 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICOLE ELENA BRUNER/Examiner, Art Unit 3627